IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA19-436

                               Filed: 4 February 2020

Union County, No. 18 CVS 02286

PHILANDER INGRAM, COMMERCIAL CONTROLS, INC., Petitioners

              v.

NORTH CAROLINA STATE BOARD OF PLUMBING, HEATING AND FIRE
SPRINKLER CONTRACTORS, Respondent


        Appeal by Petitioners from Order entered 6 February 2019 by Judge Lori I.

Hamilton in Union County Superior Court. Heard in the Court of Appeals 17 October

2019.


        Vann Law Firm, P.A., by Christopher M. Vann, for petitioners-appellants.

        Young Moore and Henderson, P.A., by Reed N. Fountain and John N. Fountain,
        for respondent-appellee.


        HAMPSON, Judge.


                      Factual and Procedural Background

        Philander Ingram (Ingram) and Commercial Controls, Inc. (collectively

Petitioners) appeal from the trial court’s Order affirming an Order of the State Board

of Plumbing, Heating and Fire Sprinkler Contractors suspending Petitioners’ licenses

for twenty-four months followed by twelve months of supervised probation. The

Record reflects the following relevant facts:
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



      Petitioners are engaged in the business of HVAC contracting. In 2004, Ingram

received a residential license for HVAC contracting and in 2005 supplemented that

license with a Heating Group 3, Class I License, which authorized additional

residential and light commercial HVAC work. Ingram holds those licensees in the

name of Commercial Controls, Inc. From 1 January 2013 to 31 December 2015,

Petitioners were on probation due to a prior decision from the State Board of

Plumbing, Heating and Fire Sprinkler Contractors. Two separate incidents gave rise

to the appeal before us.

      Beginning in December 2014, Petitioners entered into two contracts with a

general contractor as part of a restaurant renovation of “The Cooking Pot” in

Charlotte, North Carolina. Petitioners were subcontracted to install an exhaust hood

system for the commercial kitchen and separately to install a complete duct system

for the preexisting HVAC system, to service the dining area, and to install a new,

four-ton HVAC system to service the restaurant’s kitchen. The total contracted

amount between Petitioners and the general contractor was $49,995.

      Petitioners, utilizing the building’s original load calculations, installed a new

HVAC unit onto a preexisting platform on the roof of the restaurant and connected it

to the existing duct system. Petitioners hung the new hood in the kitchen but did not

complete final installation. Petitioners received $24,500 from the general contractor

for this work, but Ingram stated he “chose to not continue any more work until [he]



                                         -2-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                   Opinion of the Court



was paid in full as the contract dictated.” After Petitioners walked away from The

Cooking Pot project, the restaurant owner (Ms. Ikuru) hired additional contractors to

finish the installations required to open her business. Ms. Ikuru averred that she

began experiencing significant leakage from the roof after the installation of the new

HVAC unit. Upon inspection, Ms. Ikuru was informed the leaks were the result of

improper installation of the new HVAC unit.           Subsequently, Ms. Ikuru filed a

complaint with the North Carolina Licensing Board for General Contractors, who

forwarded the complaint to the North Carolina State Board of Plumbing, Heating and

Fire Sprinkler Contractors (the Board) around March 2016.

      On 20 June 2017, another complaint was filed against Petitioners. Kathy

Melton, the City of Shelby Building Inspection Department’s Administrative

Assistant, averred that on 13 June 2017, two men employed by Carolina Air

attempted to get a permit on behalf of Petitioners for a project at 401 N. Morgan

Street, Shelby, North Carolina, a property managed by White Oaks Manor. The men

informed her that they were not on the payroll but “they get a 1099.” Melton did not

issue a permit at that time. Later that day, Ingram obtained the requested permit in

person; however, no installation or work occurred at 401 N. Morgan Street.

      On 11 January 2018, the Board issued a Notice of Hearing to Petitioners

related to the two complaints. Specifically, the Notice of Hearing alleged: Petitioners’

work at The Cooking Pot was incompetent in that they used the original load



                                          -3-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                   Opinion of the Court



calculations for the building rather than completing new ones, installed the new

HVAC unit on an existing platform and “did not repair gaps in the flashing claiming

that was not part of the installation[,]” failed to install equipment rails, pieced

together curb caps that were not watertight, capped new gas and electric penetrations

with a bucket, and did not complete the final hookup of the hood system. The Notice

of Hearing alleged Petitioners’ “arrangement with White Oaks Manor constitutes

license peddling or aiding and abetting contracting without license, both of which are

violations of the statutes and rules enforced by [the] Board, and violate [Petitioners’]

probation . . . .”

       The case was heard before the Board on 24 July 2018. At Petitioners’ hearing,

the Board received testimony from, among others: Ingram; Ms. Ikuru; Mr. Mumtaz,

the general contractor from The Cooking Pot; Howard Longacre, an employee of

Baker Roofing Company who was hired by the property management company of The

Cooking Pot to inspect the roof; Jonathan Yerkes, a Field Investigator for the Board

who investigated the complaint filed against Petitioners related to The Cooking Pot;

and Kathy Melton, Administrative Assistant at the City of Shelby Building

Inspections Department.

       On 8 August 2018, the Board entered an Order (Board’s Order) suspending

Petitioners’ licenses for twenty-four months to be followed by a twelve-month period

of supervised probation.    On 7 September 2018, Petitioners filed a Petition for



                                          -4-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                   Opinion of the Court



Judicial Review in Union County Superior Court. On 6 February 2019, the trial court

entered an Order affirming the Board’s Order. On 7 March 2019, Petitioners timely

filed Notice of Appeal from the trial court’s Order.

                                        Issues

      Petitioners contend (I) the trial court incorrectly determined that the Board

did not err when it affirmed the Board’s determination that Petitioners’ installation

at The Cooking Pot was incompetent and (II) the trial court incorrectly determined

the Board’s decision was supported by substantial evidence.

                                Standard of Review

              Appellate review of a judgment of the superior court entered
          upon review of an administrative agency decision requires that
          the appellate court determine whether the trial court utilized the
          appropriate scope of review and, if so, whether the trial court did
          so correctly. The nature of the error asserted by the party seeking
          review dictates the appropriate manner of review: if the appellant
          contends the agency’s decision was affected by a legal error, de
          novo review is required[.]

Dillingham v. N. C. Dep’t of Human Res., 132 N.C. App. 704, 708, 513 S.E.2d 823,

826 (1999) (citation and quotation marks omitted). “When the issue for review is

whether an agency’s decision was supported by substantial evidence in view of the

entire record, a reviewing court must apply the whole record test.” Watkins v. N.C.

State Bd. of Dental Exam’s, 358 N.C. 190, 199, 593 S.E.2d 764, 769 (2004) (citations

and quotation marks omitted). “A court applying the whole record test may not

substitute its judgment for the agency’s as between two conflicting views, even


                                          -5-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



though it could reasonably have reached a different result had it reviewed the matter

de novo.” Id. (citation omitted). Accordingly, we review the trial court’s Order first

to determine if the trial court applied the correct standard of review to Petitioners’

claims. We then review the trial court’s Order for questions of law de novo and apply

the whole-record test to determine if the trial court’s decision affirming the Board is

supported by substantial evidence.

                                      Analysis

                        I. Petitioners’ Alleged Incompetence

      Petitioners contend the Board erred as a matter of law when it concluded

Petitioners’ work at The Cooking Pot was incompetent under N.C. Gen. Stat. § 87-

23(a). Specifically, Petitioners contend the applicable regulation of the building code

constitutes the minimum standard of competence and therefore Petitioners complied

with the minimum standards of competence when the work passed inspection and,

second, that Petitioners were not required by regulation to conduct an independent

load calculation when installing the new HVAC unit. Petitioners’ contentions are

questions of law, which the trial court properly reviewed de novo. We also review

Petitioners’ contentions de novo. See Dillingham, 132 N.C. App. at 708, 513 S.E.2d

at 826.

      A. Inspection




                                         -6-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



      Petitioners first contend the trial court erred in affirming the Board’s

conclusion Petitioners’ work at The Cooking Pot was incompetent because “the

provisions of the building code are the minimum standard of competence” and the

“Board’s investigator testified that the rooftop HVAC unit passed inspection.”

Petitioners further contend that for the Board to conclude Petitioners violated

“standards prevailing in the industry[,]” expert testimony on the issue of “installing

a four-ton rooftop heating and air conditioning unit” was necessary. The trial court

concluded the Board was not required to receive expert testimony related to the

“standards prevailing in the industry.” We agree.

      Our Supreme Court has considered similar issues regarding the necessity of

expert testimony in hearings before professional licensing boards. In Leahy v. N. C.

Bd. of Nursing, our Supreme Court reversed an unanimous Court of Appeals decision

and held “[t]he knowledge of the [Nursing] Board includes knowledge of the standard

of care for nurses. . . . There is no reason it should not be allowed to apply this

standard if no evidence of it is introduced.” 346 N.C. 775, 781, 488 S.E.2d 245, 248

(1997).

      In its reasoning, the Court emphasized the language found in North Carolina’s

Administrative Procedure Act (APA), which states “[a]n agency may use its

experience, technical competence, and specialized knowledge in the evaluation of

evidence presented to it[,]” N.C. Gen. Stat. § 150B-41(d), and “the composition and



                                         -7-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



statutorily prescribed functions of the Nursing Board[.]” Watkins, 358 N.C. at 195,

593 S.E.2d at 767 (citing Leahy, 346 N.C. at 781, 488 S.E.2d at 248). In analyzing

“the composition and statutorily prescribed functions” of the Nursing Board, the

Court highlighted the Nursing Board:

          [C]urrently consists of nine registered nurses, four licensed
          practical nurses, one retired doctor, and one lay person. The
          Board is authorized to develop rules and regulations to govern
          medical acts by registered nurses. It is empowered to administer,
          interpret, and enforce the Nursing Practice Act. The Board is
          required to adopt standards regarding qualifications of applicants
          for licensure and to establish criteria which must be met by an
          applicant in order to receive a license.

Leahy, 346 N.C. at 781, 488 S.E.2d at 248 (citations omitted).

       In Watkins our Supreme Court extended its Leahy analysis to the Dental Board

and “declin[ed] to impose a per se rule that expert testimony is required to establish

the standard of care in disciplinary hearings conducted by professional licensing

boards.” Watkins, 358 N.C. at 196, 593 S.E.2d at 767. The petitioner argued that the

Dental Board was not qualified to opine on the standard of care applicable to

orthodontists, who are licensed under the Dental Board. Id. at 194, 593 S.E.2d at

767.   The Court, following Leahy, looked to the North Carolina APA and the

“composition and statutorily prescribed functions” of the Dental Board. Id. at 195,

593 S.E.2d at 767. The Watkins Court determined “the Board is composed of six

licensed dentists, one dental hygienist, and one layperson” and that the “Dental

Practice Act vests the [Dental] Board with broad authority to regulate the practice of


                                         -8-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                   Opinion of the Court



dentistry, including the powers to grant or revoke a license and to enact rules and

regulations governing the profession.” Id. at 196-97, 593 S.E.2d at 768 (citations

omitted).

      The Watkins Court reasoned that although the standard of care for health

providers in negligence cases is generally established by expert testimony that

“rationale is not necessarily controlling within the context of disciplinary proceedings

conducted by professional licensing boards where, as here, the factfinding body is

composed entirely or predominantly of experts charged with the regulation of the

profession.” Id. at 196, 593 S.E.2d at 767. The Court concluded, “[u]nder Leahy,

where knowledge of the requisite standard of care must be within the board’s

specialized knowledge and expertise, the board may apply the appropriate standard

even if no evidence of [the standard of care] is introduced.” Id. at 198, 593 S.E.2d at

769   (citation and quotation marks omitted).         Accordingly, the Court held “the

[Dental] Board acted within its authority in determining that petitioner had breached

the applicable standard of care[.]” Id. at 209, 593 S.E.2d at 775.

      Here,   Petitioners   contend    expert    testimony   on   the   “manufacturers

specifications and installation instructions and standards prevailing in the industry”

was required for the Board to determine Petitioners violated those standards. We

disagree. As with both boards in Watkins and Leahy, the Board’s procedures for

administrative hearings is governed by North Carolina’s APA. See N.C. Gen. Stat. §



                                          -9-
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



87-23(a) (2019) (“All of the charges [brought to the Board] shall be in writing and

investigated by the Board. Any proceedings on the charges shall be carried out by

the Board in accordance with the provisions of Chapter 150B of the General

Statutes.”). As our Supreme Court noted in Watkins, Section 150B-41 of our APA

expressly provides “[a]n agency may use its experience, technical competence, and

specialized knowledge in the evaluation of evidence presented to it.” Id. § 150B-41(d)

(2019); Watkins, 358 N.C. at 195, 593 S.E.2d at 767.

      Accordingly, we look to the “composition and statutorily prescribed function”

of the Board in the case sub judice. First, the Board consists of seven appointed

members:

         [O]ne member from a school of engineering of the Greater
         University of North Carolina, one member who is a plumbing or
         mechanical inspector from a city in North Carolina, one licensed
         air conditioning contractor, one licensed plumbing contractor, one
         licensed heating contractor, one licensed fire sprinkler contractor,
         and one person who has no tie with the construction industry to
         represent the interests of the public at large.

N.C. Gen. Stat. § 87-16 (2019).      The Legislature, in mandating the Board be

comprised of licensed contractors from each industry the Board regulates as well as

a licensing inspector and a member of a school of engineering, has demonstrated that

it intended the Board have specialized knowledge and expertise. On 24 June 2018,

the date of Petitioners’ hearing, the Board was comprised of John Royal, a

professional engineer and the Board’s School of Engineering member, Robert Owens,



                                         - 10 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                   Opinion of the Court



owner and operator of a consulting firm that specializes in construction and

engineering, William Sullivan, a licensed HVAC contractor, and Stuart Schwartz, a

licensed HVAC contractor and owner and operator of a HVAC contracting business.

      In addition, the Board is “authorized by statute to develop rules and

regulations to govern [Plumbing, Heating, and Fire Sprinkler Contractors.]” See

Watkins, 358 N.C. at 195, 593 S.E.2d at 767. In 1931, the General Assembly created

the Board “to promote the health, comfort, and safety of the people by regulating

plumbing and heating in public and private buildings[ ]” upon the same principles

“that the Legislature has required a license of physicians, surgeons, osteopaths,

chiropractors, chiropodists, dentists, opticians, barbers, and others[.]”   Roach v.

Durham, 204 N.C. 587, 591, 169 S.E. 149, 151 (1933) (citations and quotation marks

omitted). The General Assembly has directed, “to protect the public health, comfort

and safety, the Board shall establish two classes of licenses[ ]” and further granted

“[t]he Board shall prescribe the standard of competence, experience and efficiency to

be required of an applicant for license of each class, and shall give an examination

designed to ascertain the technical and practical knowledge of the applicant . . . .”

N.C. Gen. Stat. § 87-21(b)(1),(3) (2019).

      The General Assembly has “empowered [the Board] to administer, interpret,

and enforce” its rules. Watkins, 358 N.C. at 195, 593 S.E.2d at 767. The Board is

expressly authorized



                                            - 11 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                   Opinion of the Court



          to revoke or suspend the license of or order the reprimand or
          probation of any plumbing, heating, or fire sprinkler contractor
          . . . who is guilty of any fraud or deceit in obtaining or renewing a
          license, or who fails to comply with any provision or requirement
          of this Article, or the rules adopted by the Board, or for gross
          negligence, incompetency, or misconduct, in the practice of or in
          carrying on the business of a plumbing, heating, or fire sprinkler
          contractor, or any combination thereof, as defined in this Article.

N.C. Gen. Stat. § 87-23(a); see 21 N.C. Admin. Code 50.0412(d) (2018) (“The Board

may suspend or revoke a license where it is found that the licensee has failed to

comply with the minimum standards of competence as set forth in 21 NCAC

50.0505(b).”) The Board’s rules provide “licensees shall design and install systems

which meet or exceed our minimum standards of the North Carolina State Building

Code, manufacturer’s specifications and installation instructions and standards

prevailing in the industry.” 21 N.C. Admin. Code 50.0505(b) (2018) (emphasis added).

      As the Leahy Court held the Nursing Board was “required to adopt standards

regarding qualifications of applicants for licensure and to establish criteria which

must be met by an applicant in order to receive a license[,]” Leahy, 346 N.C. at 781,

488 S.E.2d at 248, the Legislature has expressly delegated the authority to the Board

here to “prescribe the standard of competence . . . required of an applicant for license

of each class[.]” N.C. Gen. Stat. § 87-21(3). Accordingly, we are persuaded, under

Leahy and Watkins, that the Board was not required to consider expert testimony

related to the “manufacturers specifications and installation instructions and

standards prevailing in the industry” as Petitioners contend.


                                          - 12 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                    Opinion of the Court



       In light of this holding, we now review the Record de novo to determine if the

trial court erred as a matter of law in affirming the Board’s conclusion Petitioners’

installation was incompetent and in violation of the Board’s regulations.               At

Petitioners’ hearing, Jonathan Yerkes, Administrative Officer and Field Investigator

for the Board, Mr. Mumtaz, the original general contractor on The Cooking Pot

project, Ms. Ikuru, owner of The Cooking Pot, Michael Pickard, the contractor hired

to finalize installation of the kitchen hood, Ingram, and Howard Longacre, a roofer

hired by Ms. Ikuru’s property management company, all testified before the Board.

       The Record before the trial court established: Petitioners “completed the

installation of the roof top unit, connect[ed] [it] to the existing duct work and installed

some new duct work for the hood system in the kitchen.” Ingram averred “[a]s far as

the rain water leak coming from the area of the unit I installed, I state when

installing I set the unit on top of the pre-existing platform.” Ingram conceded he

walked off the job prior to its completion. Ms. Ikuru informed the Board she has

“continuously experienced water leaking in the area under where Petitioners

installed the four ton unit.” Yerkes testified to the contents of photographs provided

by Ms. Ikuru. The photographs showed the new, four-ton HVAC unit placed on the

existing pad and curb. Yerkes observed “no new pad and no new curb had been

installed by Petitioners prior to the placement of the new HVAC system[,]” and the

“existing pad and curbing were visibly cracked and not properly sealed so as to allow



                                           - 13 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



water to come in through the roof.” The general contractor, Mumtaz, testified that

“the [HVAC] unit and curb don’t match” and that “there was no flashing to alleviate

leaking[.]” Additionally, Longacre examined and photographed the roof, reporting

that the “HVAC unit had been placed on top of the curb which was allowing water to

. . . enter the building . . . .” Longacre also performed a water test that indicated

“[t]he cause of the leak is actually the new [HVAC] and curb.”

      From this evidence the Board determined Petitioners’ work was incompetent

in violation of N.C. Gen. Stat. § 87-23. The trial court reviewed and summarized this

evidence in its Order and concluded this evidence supported the Board’s

determination. We agree. The Record reflects that Petitioners’ installation of the

HVAC unit caused The Cooking Pot to experience significant leaks. The Board, with

its specialized knowledge and expertise, determined based on this evidence that

Petitioners’ conduct was incompetent and did not “meet or exceed the minimum

standards of the North Carolina State Building Code, manufacturer’s specifications

and installation instructions and standards prevailing in the industry.” 21 N.C.

Admin. Code 50.0505(b).        Although Petitioners contend passing inspection

establishes competence, we emphasize, as the Board argues, Petitioners are required

to also meet or exceed “manufacturer’s specifications and installation instructions and

standards prevailing in the industry.” Id. We further agree with the trial court that

the Board may use its expertise to evaluate the evidence before it, and accordingly,



                                         - 14 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



we affirm the trial court’s Order and conclude the Board did not err as a matter of

law when it determined Petitioners were required to comply with “manufacturer’s

specifications and installation instructions and standards prevailing in the industry.”

      B. Load Calculation

      Petitioners next contend the trial court erred in affirming the Board’s

conclusion that Petitioners were incompetent for failing to conduct an independent

load calculation prior to installing the new HVAC unit. Petitioners cite the Board’s

regulation at 21 N.C. Admin. Code 50.0505(f), which states “[w]hen either a furnace,

condenser, package unit or air handler in an existing residential heating or air

conditioning system is replaced, the licensed HVAC contractor or licensed technician

is required to perform a minimum of a whole house block load calculation.” 21 N.C.

Admin. Code 50.0505(f). Petitioners emphasize that this regulation applies only to

residential HVAC units. The Board agrees with Petitioners that the regulation only

applies to residential units; however, the Board contends that Petitioners’ duty to

conduct an independent load calculation comes from Petitioners’ duty to “ensure that

the contract is performed in a workmanlike manner and with the requisite skill and

that the installation is made properly, safely and in accordance with applicable codes

and rules.” 21 N.C. Admin. Code 50.0505(a).

      It is undisputed Petitioners relied on the building’s original load calculations

that were previously supplied to them. Our review of the Record indicates before the



                                         - 15 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                    Opinion of the Court



renovation the building had a ten or twelve-ton HVAC unit on the roof. Because the

space was being upfitted to include a kitchen, the new, four-ton HVAC unit was

installed to service the kitchen. The Board received testimony from Yerkes stating

“[one] can use [a] . . . certified engineered load calculation, but he would have to verify

as a licensee that that load calculation is correct for what he’s putting in, which would

require him doing a load to ensure that that load is correct.” Ingram conceded he did

not verify the load calculation on which Petitioners relied.

       The Board received testimony indicating that in order to perform the

installation in a competent manner, a licensee would have to verify the load

calculation to ensure it is correct.       Additionally, the Board received evidence

indicating that the building was old and had been previously occupied by an

unrelated business. Accordingly, we conclude the trial court correctly determined

Petitioners violated the duty to “perform work in a workmanlike manner and with

the requisite skill and that the installation is made properly, safely and in accordance

with applicable codes and rules.” 21 N.C. Admin. Code 50.0505(a).

                                II. Substantial Evidence

       Petitioners next contend the trial court’s Order affirming the Board’s Order for

HVAC installation and for license peddling is not supported by competent evidence.

[P’s br. p 14]. In reviewing Petitioners’ claim, the trial court appropriately applied

the whole-record test to determine if the Board’s decision was supported by



                                           - 16 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                 Opinion of the Court



substantial evidence. See Watkins, 358 N.C. at 199, 593 S.E.2d at 769. “A court

applying the whole record test may not substitute its judgment for the agency’s as

between two conflicting views, even though it could reasonably have reached a

different result had it reviewed the matter de novo.” Id. (citation and quotation

marks omitted). “Substantial evidence is defined as relevant evidence a reasonable

mind might accept as adequate to support a conclusion.” Id. (citations and quotation

marks omitted).

      A. HVAC Installation

      Petitioners contend the Board’s conclusion that Petitioners’ HVAC installation

was incompetent is not supported by substantial evidence in the Record. Our review

of the Record, as outlined supra, reflects the whole record supports the Board’s

determination that Petitioners’ installation did not comply with the Board’s

regulations—specifically “manufacturer’s specifications and installation instructions

and standards prevailing in the industry”—and further that the Board was correct to

use their professional expertise when assessing the evidence before it. Accordingly,

the trial court properly concluded the Board’s decision is supported by substantial

evidence.

      B. White Oaks Manor Permit




                                        - 17 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



      Petitioners next contend the Board’s conclusion that Petitioners were engaged

in license peddling is not supported by substantial evidence. Petitioners challenge

the Board’s Finding of Fact 15, which provides:

            15.     With respect to the job at White Oaks Manor located at
         401 N. Morgan St. Shelby N.C., the testimony supports the
         inference that [Petitioners] knowingly sent employees of a
         contractor licensed in South Carolina but not North Carolina to
         obtain the permit to install two mini-split HVAC systems. The
         testimony by [Ingram] that he had planned to carry out the work
         himself a week after sending employees of another firm to get the
         permit is not credible. Simple projects like installation of ductless
         heat pumps (mini splits) would ordinarily receive permit and
         installation the same day.         There was no evidence that
         [Petitioners] completed the installation or obtained a final
         inspection. The Board did not place weight on the statement of
         the South Carolina personnel that [Petitioners] utilized
         individuals for licensed work who were not bona-fide employees
         of Commercial Controls and paid workers in cash or 1099’s.
         Respondent’s actions constituted license peddling.


      Our review of the Record as it pertains to Petitioners’ license peddling indicates

there is substantial evidence to support the Board’s Finding. Melton, Administrative

Assistant for the City of Shelby Building Inspection Department, averred that two

men, employed by Carolina Air, entered the Department on 13 June 2017 and

attempted to obtain a permit for Petitioners. The men informed Melton they received

1099s from Petitioners. Melton denied the men a permit and attempted to reach their

supervisor, Bill Bolin.   When Melton contacted Bolin, she reported that he was

“vague” and informed her that he received a 1099 from Petitioners. At Petitioners’



                                         - 18 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                  Opinion of the Court



hearing, the Board heard testimony from David Boulay, an Administrative Officer

and Field Investigator for the Board. Boulay began investigating Petitioners in 2017

after he received a complaint from Melton. Boulay testified that Bolin was evasive

when he attempted to meet with him and that “[Bolin] actually said to me on the

phone that he was paid [by Petitioners] with cash and 1099, and then [Bolin] later

changed his statement, when he actually gave me a consent agreement, which he

swore to, that he wasn’t paid with cash or 1099.”

      Ingram averred that he had an agreement with Bolin “where they purchase

the equipment and [he] install[s] it.” He further stated “[Bolin] and his employees

are not on my pay roll” and that he does not pay them for their time or labor. Ingram

conceded he obtained the requested permits in person, but that he never completed

any work pursuant to the permit and that no final inspection on the permits occurred.

Ingram indicated he understood work could have been completed under the permit

by another. Accordingly, we are satisfied by the whole record that there is substantial

evidence in support of the Board’s determination that Petitioners were engaged in

license peddling in violation of 21 N.C. Admin. Code 50.0403. Thus, the trial court

did not err in affirming the Board’s decision.

                                     Conclusion




                                         - 19 -
 INGRAM V. N.C. STATE BD. OF PLUMBING, HEATING & FIRE SPRINKLER CONTRACTORS

                                 Opinion of the Court



      Accordingly, in light of the foregoing, the trial court’s Order affirming the

Board’s Order suspending Petitioners’ licenses for twenty-four months and ordering

twelve months of supervised probation is affirmed.

      AFFIRMED.

      Judge ARROWOOD and Judge COLLINS concur.




                                        - 20 -